FOURTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER OF DEFAULTS

This Fourth Amendment to Amended and Restated Credit Agreement and Limited
Waiver of Defaults (this “Amendment”) is dated as of May 27, 2005 (the
“Amendment Closing Date”) and entered into by and among Bank of America, N.A.,
as lender (the “Lender”), with offices at 55 South Lake Avenue, Suite 900,
Pasadena, California 91101, and Meade Instruments Corp., a Delaware corporation,
Simmons Outdoor Corp., a Delaware corporation, and Coronado Instruments, Inc., a
California corporation (such entities being referred to hereinafter each
individually as a “Borrower” and collectively, the “Borrowers”).

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Agreement”);

WHEREAS, the Borrowers have informed the Lender that a violation may occur, as
of the fiscal year ending February 28, 2005, of the financial covenant set forth
in Section 7.22 of the Agreement (the “Prospective Covenant Violation”). The
Prospective Covenant Violation would constitute an Event of Default under the
Agreement; and

WHEREAS, the Borrowers have requested a waiver of the Prospective Covenant
Violation and certain amendments to the Agreement, and the Lender has agreed to
waive the Prospective Covenant Violation and to amend the Agreement pursuant to
the terms and conditions provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Section 1.01. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.

ARTICLE II

Amendments

Section 2.01. Amended Definition of “Applicable Margin”. The definition of
“Applicable Margin” set forth in Annex A to the Agreement is hereby amended and
restated to read in its entirety as follows:

“ ‘Applicable Margin’ means:

(i) with respect to Base Rate Revolving Loans, and all other Obligations (other
than LIBOR Loans), .75%; and

(ii) with respect to LIBOR Revolving Loans, 3.00%; and

(iii) with respect to LIBOR Term Loans, 3.00%.

                                                          If Fixed Charge      
                                      Coverage Ratio   Pricing Level            
                           
Greater than or equal to 2.00 to 1.00
  Level I
                                               
Greater than or equal to 1.75 to 1.00 but less than 2.00 to 1.00
  Level II
                                               
Greater than or equal to 1.50 to 1.00 but less than 1.75 to 1.00
  Level III
                                               
Greater than or equal to 1.20 to 1.00 but less than 1.50 to 1.00
  Level IV
                                               
Greater than or equal to 1.00 to 1.00 but less than 1.20 to 1.00
  Level V
                                               
Greater than or equal to .75 to 1.00 but less than 1.00 to 1.00
  Level VI
                                               
Greater than or equal to .50 to 1.00 but less than .75 to 1.00
  Level VII
                                               

1

                                                          If Fixed Charge      
                                      Coverage Ratio   Pricing Level            
                           
 
  Applicable Margins                                                
 
  Level I
  Level II   Level III   Level IV   Level V   Level VI   Level VII
 
                                                       
Base Rate Revolving Loans
  0.0 %   0.0 %   0.0 %   0.25 %   0.50 %   0.75 %   1.00 %
LIBOR Revolving Loans
  1.75 %   2.00 %   2.25 %   2.50 %   2.75 %   3.00 %   3.25 %
Term Loans
  3.00 %   3.00 %   3.00 %   3.00 %   3.00 %   3.00 %   3.25 %

All adjustments in the Applicable Margins after July 15, 2005, shall be
implemented quarterly on a prospective basis, commencing with the first day of
the first calendar month that occurs more than 5 days after the required date of
delivery to the Lender of quarterly unaudited or annual draft audited (as
applicable) Financial Statements evidencing the need for an adjustment. In the
event the draft audited Financial Statements are subsequently determined to be
in error, then any resulting change in the Applicable Margin shall be made
retroactively to the date when the incorrect Applicable Margin was utilized.
Concurrently with the delivery of those Financial Statements, Meade shall
deliver to the Lender a certificate, signed by its chief financial officer,
setting forth in reasonable detail the basis for the continuance of, or any
change in, the Applicable Margins. Failure to timely deliver such Financial
Statements shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins to the highest level
set forth in the foregoing grid, until the first day of the first calendar month
following the delivery of those Financial Statements demonstrating that such an
increase is not required. If a Default or Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margins is to be
implemented, no reduction may occur until the first day of the first calendar
month following the date on which such Default or Event of Default is waived or
cured.”

Section 2.02. Amended Definition of “Reserves”. A new clause (h) is hereby added
to the definition of “Reserves” set forth in Annex A to the Agreement to read in
its entirety as follows:

“(h) the Fixed Charge Coverage Reserve.”

Section 2.03. New Definition. A new definition of “Fixed Charge Coverage
Reserve” is hereby added to Annex A to the Agreement to read in its entirety as
follows:

“‘Fixed Charge Coverage Reserve’ means $1,000,000 during any fiscal quarter
following a period of four consecutive fiscal quarters during which the
Borrowers’ Fixed Charge Coverage Ratio is less than 1.0 to 1.0.”

Section 2.04. Amendment to Section 7.22. Section 7.22 of the Agreement is hereby
amended and restated in its entirety to read as follows:

“ 7.22 Fixed Charge Coverage Ratio. Meade and its consolidated Subsidiaries will
maintain a Fixed Charge Coverage Ratio for each period of four consecutive
fiscal quarters ending on the last day of each fiscal quarter of not less than
the applicable ratio set forth below:

          Minimum Fixed Charge Coverage “Fiscal Quarter Ending   Ratio
February 28, 2005
  .80 to 1.00
 
   
 
   
May 31, 2005
  .50 to 1.00
 
   
 
   
August 31, 2005
  .80 to 1.00
 
   
 
   
November 30, 2005
  .90 to 1.00
 
   
 
   
February 28, 2006 and each fiscal
quarter ending thereafter
 
1.10 to 1.00”
 
   

Section 2.05. Amendment to Section 7.24. Section 7.24 of the Agreement is hereby
amended and restated in its entirety to read as follows:

“ 7.24 US Fixed Charge Coverage Ratio. Meade and its consolidated Subsidiaries
will maintain a US Fixed Charge Coverage Ratio for each period of four
consecutive fiscal quarters ending on the last day of each fiscal quarter
beginning February 28, 2006 of not less than 1.0 to 1.0.”

ARTICLE III

Section 3.01. Waiver. The Lender hereby waives the Prospective Covenant
Violation and agrees not to exercise any rights or remedies available as a
result of the occurrence thereof.

Section 3.02. Limitation of Waiver. The waiver granted in Section 3.01 of this
Amendment shall be limited strictly as written and shall not be deemed to
constitute a waiver of, or any consent to noncompliance with, any term or
provision of this Amendment, the Agreement or any other Loan Document except as
expressly set forth herein. Further, the waiver granted in Section 3.01 of this
Amendment shall not constitute a waiver of any other Default or Event of Default
arising as a result of the violation of any other term or provision of this
Amendment, the Agreement or any other Loan Document or a waiver of any rights or
remedies arising as a result of any such other Defaults or Events of Default.

Section 3.03. Amendment Fee. In connection with the preparation, negotiation and
execution of this Amendment, the Borrowers shall pay to the Lender an amendment
fee (the “Amendment Fee”) in the amount of Sixty-five Thousand Dollars
($65,000), which, at the Lender’s option, may be charged as an advance and a
Revolving Loan under the Agreement, and which fee is fully earned and payable as
of the Amendment Closing Date.

ARTICLE IV

Section 4.01. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

(i) The representations and warranties contained herein and in the Agreement, as
amended hereby, shall be true and correct in all material respects as of the
date hereof as if made on the date hereof, except for such representations and
warranties limited by their terms to a specific date;

(ii) The Borrowers shall have delivered to the Lender an executed original copy
of this Amendment;

(iii) The Borrowers shall have delivered to the Lender executed original copies
of each of the Consents and Reaffirmations attached to this Amendment;

(iv) The Borrowers shall have paid the Lender the Amendment Fee;

(v) No Default or Event of Default (other than the Prospective Covenant
Violation) shall have occurred and be continuing; and

(vi) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Lender in its sole and absolute discretion.

ARTICLE V

Section 5.01. Acknowledgment. Each Borrower hereby represents and warrants that
the execution and delivery of this Amendment and compliance by such Borrower
with all of the provisions of this Amendment, (i) are within its powers and
purposes, (ii) have been duly authorized or approved by such Borrower, and
(iii) when executed and delivered by or on behalf of such Borrower, will
constitute valid and binding obligations of the Borrower, enforceable in
accordance with their terms. Each Borrower reaffirms its obligation to pay all
amounts due the Lender under the Loan Documents in accordance with the terms
thereof, as modified hereby.

Section 5.02. Loan Documents Unmodified. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Agreement and all
other Loan Documents, as modified hereby, shall remain in full force and effect.
Nothing contained in this Amendment shall in any way impair the validity or
enforceability of the Loan Documents, as modified hereby or alter, waive, annul,
vary, affect, or impair any provisions, conditions, or covenants contained
therein or any rights, powers, or remedies granted therein. Any lien and/or
security interest granted to the Lender in the Collateral set forth in the
Agreement or any other Loan Document are and shall remain unchanged and in full
force and effect and the Agreement and the other Loan Documents shall continue
to secure the payment and performance of all of the Obligations thereunder, as
modified hereby, and the Borrowers’ obligations hereunder.

Section 5.03. Parties, Successors and Assigns. This Amendment shall be binding
upon and shall inure to the benefit of each of the Borrowers, the Lender, and
their respective successors and assigns.

Section 5.04. Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

Section 5.05. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 5.06. Expenses of the Lender. The Borrowers agree to pay on demand
(i) all reasonable costs and expenses incurred by the Lender in connection with
the preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all subsequent amendments,
modifications, and supplements hereto or thereto, including, without limitation,
the costs and fees of the Lender’s legal counsel and the allocated cost of staff
counsel and (ii) all costs and expenses reasonably incurred by the Lender in
connection with the enforcement or preservation of any rights under the
Agreement, this Amendment and/or other Loan Documents, including, without
limitation, the reasonable costs and fees of the Lender’s legal counsel, the
allocated cost of staff counsel, and the costs and fees associated with any
environmental due diligence conducted in relation hereto.

Section 5.07. Total Agreement. This Amendment, the Agreement, and all other Loan
Documents shall constitute the entire agreement between the parties relating to
the subject matter hereof, and shall rescind all prior agreements and
understandings between the parties hereto relating to the subject matter hereof,
and shall not be changed or terminated orally.

[Remainder of Page Intentionally Left Blank]

2

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first above written.

“BORROWERS”:

MEADE INSTRUMENTS CORP.

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  Senior Vice President, Finance and Chief Financial Officer
 
   



      SIMMONS OUTDOOR CORP.

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  Senior Vice President, Finance and Chief Financial Officer
 
   



      CORONADO INSTRUMENTS, INC.

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  Senior Vice President, Finance and Chief Financial Officer
 
   



      “LENDER”:

BANK OF AMERICA, N.A.

By: /s/ Todd R. Eggertsen

3

          Name: Todd R. Eggertsen     Title: Vice President

CONSENTS AND REAFFIRMATIONS

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consent to, the terms and conditions of that Fourth Amendment
to Amended and Restated Credit Agreement and Limited Waiver of Defaults dated as
of May 27, 2005, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO
INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (“Creditor”), and reaffirms its
obligations under (a) that certain Continuing Guaranty (the “Guaranty”) dated as
of September 24, 2001, made by the undersigned in favor of the Creditor, and
(b) that certain Security Agreement (the “Security Agreement”) dated as of
September, 2001, by and between the undersigned and the Creditor. Each of the
undersigned acknowledges and agrees that each of the Guaranty and the Security
Agreement remain in full force and effect and are hereby ratified and confirmed.

Dated as of May 27, 2005.

MEADE INSTRUMENTS EUROPE CORP., a California corporation

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  Senior Vice President, Finance and Chief Financial Officer
 
   



      MEADE INSTRUMENTS HOLDINGS CORP., a California corporation

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  Senior Vice President, Finance and Chief Financial Officer
 
   
 
   

4

CONSENTS AND REAFFIRMATIONS

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that Fourth Amendment to Amended
and Restated Credit Agreement and Limited Waiver of Defaults dated as of May 27,
2005, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO
INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (“Creditor”), and reaffirms its
obligations under that certain Continuing Guaranty (the “Guaranty”) dated as of
September 24, 2001 executed in favor of the Creditor and joined by each of the
undersigned pursuant to an Instrument of Joinder, dated as of (i) October 25,
2002 with respect to MTSC and MC HOLDINGS, and (ii) December 1, 2004 with
respect to MCHC (respectively, the “Instrument”). Each of the undersigned
acknowledges and agrees that each of the Guaranty and Instrument remain in full
force and effect and are hereby ratified and confirmed.

Dated as of May 27, 2005.

MTSC HOLDINGS, INC., a California corporation,

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  Senior Vice President, Finance and Chief Financial Officer
 
   



      MC HOLDINGS, INC., a California corporation

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  Senior Vice President, Finance and Chief Financial Officer
 
   



      MEADE CORONADO HOLDINGS CORP., a California corporation

     
By:
  /s/ Brent W. Christensen
 
   
Name:
  Brent W. Christensen
 
   
Title:
  Senior Vice President, Finance and Chief Financial Officer
 
   
 
   

5